11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


One 2003 Dodge Ram Automobile                  * From the 385th District
VIN 3D7MA46683G824545,                           Court of Midland County,
                                                 Trial Court No. CV48587.

Vs. No. 11-13-00134-CV                         * December 19, 2013

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J)


     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of prosecution. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.